DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Otake (US 2017/0369044) in view of Hauler (US 2017/0341575).
   Regarding claims 1, 11, Otake discloses a vehicle travel control apparatus for a vehicle (page 1, [0018]), comprising: an abnormal state determination module configured to repeatedly determine whether or not a driver of the vehicle is in an abnormal state in which the driver loses an ability to drive the vehicle (page 4, [0069]); a driver alert module configured to, when determining that the driver is in the abnormal state, start alert processing for the driver (page 8, [0112]); a first travel stop module configured to, when determining that the abnormal state is not resolved at a time point at which a first set time has elapsed since the start of the alert processing, start deceleration control to stop the vehicle (page 8, [0114]); a specific scene determination module (current position) configured to acquire peripheral information of the vehicle (external communication) in a situation in which the abnormal state is not resolved, and determine whether or not a travel scene of the vehicle is a predetermined specific scene based on the peripheral information (page 5, [0082]). Claim 11, processor (fig. 1).

However, Hauler discloses a second travel stop module configured to, when determining that the travel scene of the vehicle is the specific scene, start the deceleration control before the first set time has elapsed since the start of the alert processing to stop the vehicle (page 3, [0032]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Hauler within the system of Otake in order to stop the vehicle when a driver of the vehicle has fallen into an abnormal state in which the driver loses an ability to drive the vehicle thereby increasing the reliability of the system.
Regarding claim 2, Otake discloses wherein the second travel stop module is configured to, when determining that the travel scene of the vehicle is the specific scene after a second set time has elapsed since the start of the alert processing, start the deceleration control to stop the vehicle, the second set time being longer than zero and shorter than the first set time (page 8, [0113-0114]).
Regarding claim 3, Otake discloses a peripheral warning module configured to, when determining that the driver is in the abnormal state, start warning processing for a peripheral object of the vehicle before the deceleration control is started, wherein the second travel stop module is configured to, at the start of the deceleration control, increase a braking force more slowly than the first travel stop module (page 4, [0072-0073]).
 Regarding claim 4, Otake discloses wherein the specific scene includes a scene in which white lines defining a lane in which the vehicle travels cannot be recognized, or a scene in which the vehicle deviates from the lane (page 4, [0065-0066]).

Regarding claim 6, Otake discloses wherein the specific scene includes a scene in which a stop point has been detected, the stop point being a point on a travel path along which the vehicle is to travel, and at which the vehicle should be stopped (page 5, [0082-0083]).
Regarding claim 7, Otake discloses wherein the stop point includes at least one of: an intersection on the travel path along which the vehicle is to travel, a junction with another lane on the travel path along which the vehicle is to travel, or a railroad crossing on the travel path along which the vehicle is to travel (page 10, [0140]).
Regarding claim 8, Otake discloses a road sign assist system for recognizing a road sign installed in front of the vehicle, and assisting a driving operation of the driver by using information on the recognized road sign, and the specific scene determination module is further configured to acquire information on the road sign from the road sign assist system, and determine whether or not the travel scene of the vehicle is the specific scene (page 10, [0140-0141]).
Regarding claim 9, Otake discloses a navigation system, and the specific scene determination module is further configured to acquire information on the stop point from the navigation system, and determine whether or not the travel scene of the vehicle is the specific scene (page 5, [0077]).
.
Response to Arguments
Applicant's arguments filed on 12/22/2020 have been fully considered but they are not persuasive.
Contrary to Applicant’s argument, Otake discloses all the limitations in claim 1. 
Otake discloses specific scene (the vehicle is traveling in page 5, [0082]).
Otake and Hauler disclose “first travel stop module and second travel stop module” . 
Otake clearly discloses “first travel stop module and second travel stop module” (“1”) means that the vehicle is permitted and “0” means the vehicle is not permitted. (page 8, [0114]).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both references are directed to the same field of endeavor, therefore the combination is indeed proper.
For at least the above reason, the rejection of claims is sustained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



                                                                               


                                                                           Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fujisawa et al. (US 2018/0086346) discloses information presentation apparatus.
Takano (US 2018/0015827) discloses vehicle warning control apparatus.
Matsumura (US 2017/0297567) discloses vehicle running control apparatus.
Wakiyama (US 2013/0162794) discloses driver monitoring apparatus.
Matsunaga et al. (US 2014/0345564) discloses idling stop control device, vehicle and vehicle control method.
Oguri (US 2016/0075330) discloses driving assistance system.


  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DP
February 16, 2021

                                                                                            /DANIEL PREVIL/                                                                                            Primary Examiner, Art Unit 2684